The action of the trial court in making a de novo determination seems a reasonable interpretation of its duties under Section3319.16, Revised Code. That statute contemplates two possible procedures: (1) A determination based on transcripts of the original papers and the evidence before the board, and (2) a determination based on that material, plus additional evidence (where the judge accepts additional evidence).
The case of Roller v. Young et al., Board of Edn., citedsupra, contains several statements on the scope of the trial court's duties. However, a majority there found an error which required reversal under any of the views expressed. It should also be noted that in the Roller case the court was evenly divided with respect to the dictum and, further, that under the facts there, additional evidence had been introduced.
In Powell v. Young et al., Board of Edn., cited supra, the report does not indicate that any additional evidence was accepted. Paragraph one of the syllabus, and the result, constitutes a holding that a de novo determination cannot be made under those circumstances. Therefore, this court must reverse in the present case.
The syllabus in the Powell case does not state what standard should be followed. On determinations of fact, the principal opinion contains three statements bearing on the standard — that the question before the court was whether a finding of the board was "without sufficient evidence to support it," that a "judicial review" is to be made, and that the findings of the *Page 192 
board were "not against the manifest weight of the evidence." In the Roller case, the opinion contains dictum that some of the court felt the standard was whether the board's determinations were "fairly and lawfully" made.
"Judicial review" of fact findings by the board, where the court's review is concerned only with the evidence before the board, would appear to mean that the Common Pleas Court must determine whether the board's findings were against the manifest weight of that evidence.